Per Curiam.
The appeal is from an order vacating a temporary injunction and from an order denying a motion permanently to enjoin the foreclosure of a mechanics lien for architectural services.
*418The record reveals that this appeal concerns but one of a number of pending actions arising out of substantially the same set of facts. At oral argument counsel agreed that the merits of this appeal could not be determined until such time as the underlying actions, particularly a pending action to determine title, were resolved. It appears, therefore, that the injunction prayed for was primarily to preserve the status quo during the pendency of the other actions.
By separate order dated November 17, 1972, in the exercise of our superintending jurisdiction, we have directed that the following pending related cases be assigned to Circuit Judge Harvey L. Neelen for appropriate disposition:
Case No.
Márchese Bros. Inc. v. City of Milwaukee, et al. 363-043
City of Milwaukee v. Milwaukee Civic Development, Inc. 366-032
Milwaukee Civic Development, Inc. v. Mathias F. Schimenz 366-555
City of Milwaukee v. Márchese Bros. Inc. 369-466
City of Milwaukee v. Milwaukee Civic Development, Inc. 391-634
While we find that the trial judge in the instant case properly exercised his discretion in issuing the orders appealed from, we consider it appropriate in the interests of the orderly disposition of all related cases to set aside that portion of the order of the circuit court dated September 27, 1971, which revoked an earlier order for a temporary injunction dated July 31, 1970, and to set aside that portion of the order of September 27, 1971, *419denying the motion of the city of Milwaukee to make the temporary injunction permanent.
The temporary injunction is reinstated and is to remain in effect until such time, in the judgment of the circuit judge, related cases, both those assigned by orders of this court on November 17, 1972, or previously assigned to Circuit Judge Harvey L. Neelen, have been disposed of to the extent that the circuit court may proceed to the disposition of any issues raised in the instant case.
The order of the circuit court of September 27, 1971, is set aside consistent with the order of this court.